DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 08/08/2022.  In virtue of the amendment:
Claims 1-4, 6 and 8-32 are present in the instant application.
Claims 5 and 7 are canceled.
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-4, 6 and 8-32 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a pulsed optical source comprising: a semiconductor diode configured to emit light; and a driving circuit that includes a transistor coupled to a terminal of the semiconductor diode, wherein the driving circuit is configured to receive a unipolar pulse and apply a bipolar electrical pulse to the semiconductor diode responsive to receiving the unipolar pulse; and a pulse generator coupled to the driving circuit and configured to form the unipolar pulse and output the unipolar pulse to the driving circuit, the pulse generator comprising a first logic gate that forms the unipolar pulse from two differential clock signals” and combination thereof, in the claim(s), i.e., claim 1, (claims 2-4, 6 and 8-21 are allowed as being dependent on claim 1), and
“… a fluorescent lifetime analysis system comprising: a driving circuit configured to apply a bipolar current pulse to a semiconductor diode to produce an optical pulse that is delivered to a sample; and a photodetector configured to discriminate photon arrival times into at least two time bins during a single charge-accumulation interval of the photodetector” and combination thereof, in the claim(s), i.e., claim 22, (claims 23-32 is allowed as being dependent on claim 18), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Babushkin (U.S. Pub. 2009/0180500 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844